Appeal from an order of the Chemung County Court which granted respondent’s motion for judgment by default in the sum of $537, with interest. The claim involved is for professional services rendered by plaintiff, who is a physician. A summons and notice were served August 18, 1943. The defendant did not appear. On September 7, 1950, plaintiff moved for judgment. Defendant countered with a cross motion to dismiss the summons under rule 302 of the Buies of Civil Practice. The trial court held that there was sufficient cause why the summons should not be dismissed. The parties were friends and plaintiff’s delay *1001was a matter of forbearance during a period in which there were negotiations for a settlement. Order and judgment unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.